DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This Office Action is in response to amendments filed on 11/23/2021, wherein the specification was amended. The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/551,399 has been reviewed and is accepted. The terminal disclaimer has been recorded. Therefore, the non-statutory double patenting rejection over claims 1 and 4 made in the previous office action has been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1 the closest prior art of Brik (US 9402461) teaches an oral care implement comprising a head with elongated mounting surface, a distal end opposite to the proximal end, the head comprising two outer rows of tufts and an arc shaped toe arranged at the distal end composed of filaments (See Fig. 1); the closest prior art of Jungnickel (US 20140359957) teaches an oral care implement comprising a head with elongated mounting surface, a distal end opposite to the proximal end, the head comprising at least one tuft and an arc shaped toe arranged at the distal end composed of filaments (See Fig. 16). Specifically, the prior art considered alone or in combination, neither anticipates or render obvious the head for an oral care implement having “a longitudinal extension and a cross-sectional area extending substantially perpendicular to the longitudinal extension, the cross- sectional area having an elongated shape with a longer axis and a shorter axis wherein the longer axis defines an angle a of from about 200 to about 650 with respect to the longitudinal axis of the head, so that the tufts of the outer rows and the arc-shaped 
Claims 2-21 are allowable based on their dependency to allowable claim 1.  Therefore, Claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                         /ANNE M KOZAK/ Supervisory Patent Examiner, Art Unit 3723